FRANKLIN, C. J.
The territorial extent of the jurisdiction of a justice of the peace in a criminal cause is the matter debated on this appeal.
The defendant was charged with the offense of violating the state local option law by selling intoxicating liquor within the boundaries of a prohibition district. The offense was committed in preeinct No. 1 of Graham county. The complaint was made before a justice of the peace of precinct No. 17 of Graham county, which justice issued the warrant of arrest, and, the defendant being brought before said justice in precinct No. 17, a trial was had, resulting in his conviction. The defendant took an appeal to the superior court of Graham county, and there moved to dismiss the action for want of jurisdiction, both of the subject matter (the offense) and of the person of the defendant. The motion being denied, a new trial was had in the superior court, again resulting in a conviction of the defendant. It is urged in support of the motion to dismiss that in the trial of criminal actions the jurisdiction of a justice of the peace is limited to those offenses which are committed within the boundaries of Ms precinct. Putting it in this wise, the contention is that a justice of the *101peace has no jurisdiction to try one charged with crime, though committed within the county, unless the same was committed within his particular precinct of that county, this latter requirement being of the essence of such jurisdiction. It is true that a justice of the peace is a precinct officer, and that such officer is elected for a particular precinct of the county, but it does not follow that the method of filling the office makes any difference in the powers and extent of the jurisdiction of the officer.
The powers, duties, and jurisdiction of justices of the peace are such as the law provides. To ascertain what are such powers and jurisdiction, much labor is lost in an effort to seek a solution of the question in the adjudications of other states, as the provisions of the law are almost as varied in their phraseology and effect as the different jurisdictions wherein the matter arises for determination. The laws of Arizona governing the case at bar provide that “justices of the peace shall have such jurisdiction only as may be affirmatively conferred on them by law.” Par. 2016, Ariz. Rev. Stats. 1901. “They shall also have jurisdiction over all criminal cases, other than felonies, where the punishment is a fine not exceeding three hundred dollars, or imprisonment in the county jail not exceeding six months, or both.” Par. 2018, Ariz. Rev. Stats. 1901. “Except as may be otherwise provided by law every offense committed against the laws of this state shall be tried in the county in which the offense is committed, subject to the right to change the place of trial as provided in this code.” Sec. 708, Ariz. Pen. Code 1901. In criminal trials the accused shall have the right to “a speedy public trial by an impartial jury of the county in which the offense is alleged to have been committed.” Sec. 21, art. 2, Constitution of Arizona. “If the action or proceeding is in a justice’s court, a change of the place of trial may be had at any time before the trial commences: (1) When it appears from the affidavit of the defendant that he has reason to believe, and does believe, that he cannot have a fair and impartial trial before the justice about to try the case, by reason of the prejudice or bias of such justice, the cause may be transferred to another justice of the same or an adjoining precinct. (2) When it appears from affidavits that the defendant cannot have a fair and impartial trial, by reason of *102the prejudice of the citizens of thé precinct, the cause must be transferred to a justice of a precinct where the same prejudice does not exist.” Sec. 1187, Ariz. Pen. Code 1901.
Prom the foregoing provisions it quite clearly appears that the law does affirmatively confer upon justices of the peace jurisdiction over certain grades of offense which include the offense with which the appellant was charged. It is equally apparent that all such offenses shall be tried in the county in which the offense is committed, subject only to the right of the defendant to have the place of trial changed as provided by the statute.
If, as contended by the appellant, a justice of the peace has no jurisdiction to try, within his precinct, a person charged with the commission of an offense committed within the county, but not within his precinct, then a justice of the peace has no jurisdiction whatever to try a person charged with crime, because nowhere in the law is a justice of the peace affirmatively given jurisdiction over offenses committed within his particular precinct. The courts of justices of the peace are a part of the judiciary system of this state. Their duties are varied and their jurisdiction is somewhat extensive, and the process and judgments of such courts are entitled to the same respect, to the extent of their jurisdiction, as other judicial tribunals. Within the limitations of the Constitution it is confided to the legislative branch of the government to fix the powers and duties of justices of the peace, which may either enlarge or circumscribe the jurisdiction of such officers to the extent indicated. No legislative act relating-to justices of the peace, conferring, defining, or limiting their powers and duties, has limited their jurisdiction to try and determine only such criminal offenses as shall be committed in the particular precinct for which each is elected. On the other hand, the law does affirmatively vest them with jurisdiction over certain offenses, the only limitation being that every such offense shall be tried in the county in which the offense is committed, subject only to change the place of trial as provided in the law. Until there be some special statutory provision which expressly limits the exercise of such jurisdiction to the particular precinct wherein the offense was committed, the jurisdiction thus conferred must be sustained, and this court must hold that a person charged 'with any such *103offense committed within the county may be tried in a precinct of- the county other than the particular precinct within the boundaries of which the offense was committed, subject, of course, to a change of the place of trial as provided in the code.
That the court had jurisdiction of the defendant is evident. He was arrested pursuant to a warrant issued on a sworn complaint, brought before the justice, and was present at his trial and conviction both in the justice and superior courts.
We have examined the authorities cited by appellant. In Brown v. State, 55 Tex. Cr. 572, 118 S. W. 139, the point decided was that a justice of the peace has no authority as such to act out of his precinct, and in the precinct of another justice of the peace.
So, too, in Hart v. State, 15 Tex. App. 202, 49 Am. Rep. 188, the point involved was the power of a justice of the peace of one precinct acting as such in another precinct. The court drew a distinction between the functions and powers of such officer when acting as a justice of the peace and when acting as a committing magistrate. In the case before the court the officer was not acting as a justice of the peace, but as a magistrate. The court says: “When sitting as an ‘examining court,’ the law nowhere limits the magistrate, if he be a justice, to his particular .precinct; and, not being limited in this regard, there is no reason why it was not intended that he should hold the court in any portion of the county most convenient to the purpose of the examination as to the commitment or discharge of the accused (Code Crim. Proc., c. 3) whether the place of the sitting be in the precinct of another justice, competent and qualified to act, or not.”
The question before the court in Moss v. State, 47 Tex. Cr. 459, 11 Ann. Cas. 710, 83 S. W. 829, concerns the jurisdiction of a corporation court. By the statute the jurisdiction of this corporation court was limited to those cases arising within the territorial limits of the city wherein the corporation court exists. On appeal, and we think properly, it was held that the act of the legislature having excluded all jurisdiction from the corporation court in criminal cases, except those of a certain class arising within its territorial limits, it could have no jurisdiction beyond its territorial limits. And in State v. Sexton, 141 Mo. App. 694, 125 S. W. 519, the statute *104is recited as follows: “Provided that, all prosecutions before justices of the peace for misdemeanor shall be commenced and prosecuted in the township wherein the offense is alleged to have been committed. ’ ’ Construing this statute, it is said: “It is a general rule that, inasmuch as the justice of the peace has only such jurisdiction as the statute confers upon him, the facts giving such jurisdiction must affirmatively appear on the face of the proceedings. ... It must also be conceded by this court that the legislature has the undoubted right, in reference to statutory misdemeanors, to say in what particular jurisdiction they shall be tried, and to make that jurisdiction exclusive of all others.” State ex rel. v. Brayman, 35 Kan. 714, 12 Pac. 111, was a civil action. In that ease the court stated: “There are restrictions not only upon the class and subject matter of civil actions that may be brought before justices of the peace, but also upon the territorial extent of his jurisdiction. It is provided that: ‘The jurisdiction of justices of the peace in civil actions shall be coextensive with the county wherein they may have been elected, and wherein they shall reside.’ Justice’s Code, sec. 1. Being thus limited to his own county, he cannot send a summons to another county, and thus acquire jurisdiction of persons who are beyond the limits of the county where the court is held.”
It is obvious that these cases give not a twinkle of light upon the path before us, other than the pronouncement of a general rule—which in this state is a statutory provision and cannot be disputed—that -a justice of the peace has only such jurisdiction as the law confers upon him.
Where the wording of a statute is ambiguous and uncertain and requires interpretation, or where the statute is in apparent conflict with another statute and requires construction, cases from other jurisdictions construing a like statute or interpreting its words are persuasive and helpful. If the Arizona statute provided, as those statutes recited from other states provide, that all criminal prosecutions before justices of the peace shall be limited to those cases arising within the territorial limits wherein the court exists, such language would hardly require interpretation; the language of the statute itself would express the meaning as clearly and convincingly as any authority reciting the statute could possibly express it. The Arizona statute does clearly vest jurisdiction of *105the offense. It plainly states where such offense shall be tried and determined, without any restriction or limitation, except the right to change the place of trial, and the manner of exercising this right is clearly defined. The language of the statute vesting such jurisdiction and fixing the territorial limits for its exercise is in no sense obscure, the very language of the statute interprets the meaning of the statute. There is no conflict in these provisions of the statute with any other, and therefore no room for construction.
We are of opinion that the justice court did have jurisdiction, and that the superior court did acquire jurisdiction on the appeal, and, finding no error, the judgment is affirmed.
ROSS, J., concurs.